Citation Nr: 0010932	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
urinary incontinence secondary to multiple sclerosis for the 
period from September 15, 1993, to November 1, 1993.

2.  Entitlement to a rating in excess of 60 percent for 
urinary incontinence secondary to multiple sclerosis for the 
period beginning November 2, 1993.  

3.  Entitlement to a rating in excess of 10 percent for bowel 
incontinence secondary to multiple sclerosis for the period 
from September 15, 1993, to February 10, 1997. 

4.  Entitlement to a rating in excess of 30 percent for bowel 
incontinence secondary to multiple sclerosis for the period 
beginning February 11, 1997.   

5.  Entitlement to an increased rating for weakness in the 
left lower extremity secondary to multiple sclerosis, 
currently rated as 80 percent disabling. 

6.  Entitlement to a rating in excess of 20 percent for 
weakness in the right lower extremity secondary to multiple 
sclerosis for the period from September 15, 1993, to 
September 10, 1999. 

7.  Entitlement to a rating in excess of 40 percent for 
weakness in the right lower extremity secondary to multiple 
sclerosis for the period beginning September 11, 1999.

8.  The propriety of the termination of a rating pursuant to 
38 C.F.R. § 1114(k), based on special monthly compensation 
for the loss of use of the left foot.  

9.  Entitlement to additional special monthly compensation 
based on the need for regular aid and attendance, to include 
as a result of the loss of use of the right foot and 
helplessness. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1942 to April 
1946.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  As a 
result, in part, of development undertaken pursuant to a July 
1999 REMAND, the issues before the Board are now those 
characterized on the title page.  Some benefits were granted, 
in part, and effective dates remain at issue.  Those matters 
will be the subject of the Board decision below.  For reasons 
explained therein, the issue of entitlement to additional 
special monthly compensation (hereinafter SMC) under the 
provisions of 38 U.S.C.A. § 1114(r)(2), will be discussed 
within the REMAND section of this document. 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  The claim for increased compensation which initiated the 
appeal now before the Board was filed on September 15, 1993; 
the clinical evidence at that time indicated that the 
veteran's incontinence essentially warranted the constant 
wearing of an appliance.
 
3.  The 60 percent rating assigned for the veteran's urinary 
incontinence for the period beginning November 2, 1993, is 
the highest assignable rating under the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (hereinafter Ratings 
Schedule) in effect in 1993 and currently; there are no 
extraordinary factors associated with the service-connected 
urinary incontinence productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.

4.  For the period from September 15, 1993, to February 10, 
1997, the veteran's bowel incontinence included occasional 
involuntary bowel movements.  

5.  The veteran's bowel incontinence does not include 
extensive leakage and fairly frequent involuntary bowel 
movements. 

6.  There are no extraordinary factors associated with the 
service-connected bowel incontinence productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.

7.  The 80 percent rating assigned for weakness in the left 
lower extremity is the highest assignable rating under the 
Ratings Schedule; there are no extraordinary factors 
associated with the service-connected weakness in the left 
lower extremity is productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.
 
8.  For the period from September 15, 1993, to September 10, 
1999, the veteran's weakness in the right lower extremity was 
not manifested by more than moderate incomplete paralysis.  
 
9.  For the period beginning September 11, 1999, the 
veteran's weakness in the right lower extremity did not 
result in severe incomplete paralysis with marked muscular 
atrophy; there are no extraordinary factors associated with 
the weakness in the right lower extremity productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.
 
10.  The award of SMC under the provisions of 38 U.S.C.A. 
§ 1114(l) based on the need for the regular aid and 
attendance of another person contemplated disability 
resulting from loss of use of the left foot; continuing 
payment of benefits pursuant to 38 C.F.R. § 1114(k) based on 
loss of use of a foot would thus be tantamount to pyramiding.  

11.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's multiple sclerosis has resulted in disability 
that approaches the loss of use of both feet and loss of anal 
and bladder sphincter control resulting in helplessness. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for urinary 
incontinence secondary to multiple sclerosis for the period 
from September 15, 1993, to November 1, 1993, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
Part 4, 4.115a, Diagnostic Code (DC) 7512 (1993).  

2.  The criteria for a rating in excess of 60 percent for 
urinary incontinence secondary to multiple sclerosis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.115a DC 7512 (1993), 
4.115a, 4.115b, DC 7512-7542 (1999).

3.  The criteria for a 30 percent rating for bowel 
incontinence secondary to multiple sclerosis for the period 
from September 15, 1993, to February 10, 1997, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
Part 4, 4.7, 4.114,  DC 7332 (1999). 

4.  The criteria for a rating in excess of 30 percent for 
bowel incontinence are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.114, DC 
7332 (1999). 

5.  The criteria for a rating in excess of 80 percent for 
weakness in the left lower extremity secondary to multiple 
sclerosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, DC 8520 
(1999).

6.  The criteria for a rating in excess of 20 percent for 
weakness in the right lower extremity secondary to multiple 
sclerosis for the period from September 15, 1993, to 
September 10, 1999, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, DC 
8520 (1999).  

7.  The criteria for a rating in excess of 40 percent for 
weakness in the right lower extremity secondary to multiple 
sclerosis for the period beginning September 11, 1999, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.124a, DC 8520 (1999).  

8.  The termination of the rating pursuant to 
38 C.F.R. § 1114(k) based on SMC for the loss of use of the 
left foot was proper.  38 U.S.C.A. §§ 1114(k),(l) (West 
1991);  38 C.F.R. §§ 3.350(a),(b), 4.14 (1999). 

9.  The criteria for additional SMC pursuant to 38 U.S.C.A. 
§ 1114 (r)(1)  (hereinafter the r-1 rate) are met.  
38 U.S.C.A. §§ 1114(k)-(r), 5107 (West 1991); 
38 C.F.R. § 3.350(a)-(h), 3.352(b), 4.7 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that the claims addressed in this 
decision are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the adjudication 
of the issues addressed in this decision. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  Increased Rating Issues

Urinary Incontinence 

The claim for increased compensation which initiated the 
appeal currently before the Board was received at the RO on 
September 15, 1993.  During the pendency of this claim, the 
criteria for rating genitourinary disorders, including those 
manifested by incontinence, were changed effective from 
February 17, 1994.  See 59 Fed. Reg. 2,527 (Jan. 18, 1994); 
codified at 38 C.F.R. § 4.115a (1994).  Following the July 
1999 Board remand, the RO increased the rating for urinary 
continence secondary to multiple sclerosis (rated under DCs 
7512-7542 for cystitis-neurogenic bladder) from 40 to 60 
percent disabling effective from November 2, 1993.  There 
thus remains for consideration the matter of entitlement to a 
rating in excess of 40 percent for the period from the 
receipt of the claim for increase and November 1, 1993.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

A review of the clinical evidence of record (see e.g., VA 
urology clinic reports dated in 1993) at the time of the 
receipt of the September 15, 1993, claim for increased 
compensation indicates that the veteran was incontinent for 
urine and that he required self-catheterization.  Under the 
rating criteria in effect at the time of the September 1993 
claim, a 60 percent rating for cystitis required 
"incontinence, requiring constant wearing of an appliance."  
38 C.F.R. § 4.115a DC 7512 (1993).  Accordingly, given the 
incontinence and need for self catheterization shown at the 
time of the submission of the September 1993 claim for 
increase, and the principles of 38 C.F.R. § 4.7 which state 
that "when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more nearly approximates the 
criteria required for that rating," the Board concludes that 
the criteria for a 60 percent rating for the veteran's 
urinary incontinence secondary to multiple sclerosis for the 
period from September 15, 1993, to November 1, 1993, are met.  
38 C.F.R. § 4.115a DC 7512 (1993).  

As for entitlement to a rating in excess of 60 percent, the 
highest assignable rating for cystitis under the criteria in 
effect prior to and after February 17, 1994, is 60 percent.  
Given this maximum rating, the Board has given consideration 
to the provisions of 38 C.F.R. § 3.321(b)(1), which state 
that when the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected urinary incontinence is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board notes in making this conclusion 
that the veteran will receive additional compensation as a 
result of the award of additional SMC that will be granted 
below. 

The "positive" evidence represented by the lay assertions 
with regard to the degree of disability associated with 
urinary incontinence, to the extent that they represent 
contentions for entitlement to a rating in excess of 60 
percent, are not accompanied by supporting clinical evidence; 
as such, the Board finds this evidence to be of minimal 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, as the "negative" evidence outweighs the 
"positive" evidence, a rating in excess of 60 percent for 
the veteran's service-connected urinary incontinence 
secondary to multiple sclerosis cannot be assigned.  Gilbert, 
1 Vet. App. at 49.  

Bowel Incontinence

Following the Board remand, the RO increased the rating for 
the service-connected bowel incontinence secondary to 
multiple sclerosis from 10 percent to 30 percent effective 
from February 11, 1997, under the provisions of 
38 C.F.R.§ 4.114, DC 7332 (Rectum and anus, impairment of 
sphincter control).  The RO indicated that February 11, 1997, 
was chosen as the effective date for this increase because a 
VA examination on this date included findings interpreted by 
the RO as demonstrating for the first time that the criteria 
for a 30 percent rating under DC 7332, "occasional 
involuntary bowel movements necessitating the wearing of a 
pad," were met.  As indicated above, there remains for 
consideration the issue of entitlement to a rating in excess 
of 10 percent for the period from the date of claim, 
September 15, 1993, and February 10, 1997.  AB, 6 Vet. App. 
at 35. 

Examining the clinical evidence between September 15, 1993, 
and February 10, 1997, a November 1993 physical examination 
report showed the veteran reporting intermittent problem with 
loss of bowel control that required cleaning and care by his 
wife.  It is likely that the veteran was experiencing this 
problem a few weeks earlier at the time of the September 15, 
1993, application.  Given these findings and the provisions 
of 38 C.F.R. § 4.7, the Board concludes that the criteria for 
a 30 percent for the veteran's bowel incontinence secondary 
to multiple sclerosis for the period from September 15, 1993, 
to February 10, 1997, are met.  

As for entitlement to a rating in excess of 30 percent for 
the veteran's bowel incontinence, a 60 percent rating for 
bowel incontinence requires a finding of "extensive leakage 
and fairly infrequent involuntary bowel movements."  
38 C.F.R. § 4.114, DC 7332.  Pertinent evidence in this 
regard is contained in the reports from a February 1997 VA 
examination, at which time the veteran complained about 
intermittent episodes of lack of control or sudden tenesmus 
with uncontrolled accidents if he does not get to bathroom on 
time.  Neither this evidence, nor any of the other evidence 
contained in the report from this examination, the VA 
examination conducted in September 1999, or the VA outpatient 
treatment reports of record dated through October 1999 
reflect findings which would indicate that the veteran has 
extensive leakage and fairly frequent involuntary bowel 
movements.  Accordingly, the Board concludes that a rating in 
excess of 30 percent for the veteran's bowel incontinence is 
not warranted.  38 C.F.R. § 4.114, DC 7332. 

The "positive" evidence represented by the lay assertions 
with regard to the degree of disability associated with the 
bowel incontinence, to the extent that they represent 
contentions for entitlement to a rating in excess of 30 
percent, are not accompanied by supporting clinical evidence; 
as such, the Board finds this evidence to be of minimal 
probative value.  Espiritu, 2 Vet. App. 492, 495 (1992).  
Thus, as the "negative" evidence outweighs the "positive" 
evidence, a rating in excess of 30 percent for the veteran's 
service-connected bowel incontinence secondary to multiple 
sclerosis cannot be assigned.  Gilbert, 1 Vet. App. at 49.  

With regard to increased compensation for the veteran's bowel 
incontinence on an "extraschedular" basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1), the Board, as will be 
discussed below, finds it more appropriate and beneficial to 
the veteran to compensate his bowel incontinence by awarding 
him additional SMC based, in part, on impairment of sphincter 
control.  

Left Lower Extremity

The 80 percent rating currently assigned for weakness in the 
left lower extremity is the highest assignable rating for 
paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 
8520.  This rating contemplates complete paralysis, with no 
active movement possible in the muscles below the left knee.  
Given this maximum rating, the Board has considered the 
assignment of an increased rating on an "extraschedular" 
basis.  However, as indicated in the previous section, the 
Board finds the more appropriate and beneficial approach to 
the veteran to be the award of additional SMC which will be 
granted by this decision.   

Right Lower Extremity Weakness 

Following the July 1999 Board remand, the RO increased the 
rating for the weakness in the lower extremity secondary to 
multiple sclerosis from 20 to 40 percent under the provisions 
of 38 C.F.R. § 4.124a, DC 8520 effective from September 11, 
1999.  There thus remains for consideration entitlement to a 
rating in excess of 20 percent for the period from the date 
of claim, September 15, 1993, to September 10, 1999.  AB, 6 
Vet. App. at 35. 

Examining the evidence between September 15, 1993, and 
September 10, 1999, the physician who conducted the November 
1993 VA examination, while noting that the left lower 
extremity was essentially "useless," indicated that the 
veteran's ability to ambulate was dependent on the use of a 
cane and the right lower extremity.  A February 1997 VA 
neurological examination described the disability n the lower 
extremities in general terms, but it was not until the VA 
neurologic examination of September 11, 1999, that there were 
specific clinical findings in the right lower extremity, to 
be described below, which could have been interpreted as 
showing the "moderately severe" disability required for a 
40 percent rating under DC 8520.  Accordingly, the Board 
concludes that entitlement to rating in excess of 20 percent 
for weakness in the right lower extremity was not shown until 
the VA examination of September 11, 1999, and that a rating 
in excess of 20 percent for the period from September 15, 
1993, to September 10, 1999, therefore cannot be assigned.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).   

As for entitlement to a rating in excess of 40 percent, the 
pertinent findings from the September 11, 1999, VA 
examination discussed above include diminished proprioception 
and vibratory sense in the right lower extremity.  The 
veteran was said to have remaining use in the right lower 
extremity, and to be able to contract to "3/5" in this 
extremity.  Dorsiflexion and plantar flexion was to at least 
"4/5" on the right.  Reflexes in the right lower extremity 
were brisk.  The examiner stated that while he did not think 
the left lower extremity would be "very useful," exercises 
to preserve the strength in the right lower extremity would 
be of some assistance.  

The above findings are not consistent with "severe" 
incomplete paralysis, and there does not appear to be 
"marked" muscular atrophy in the right lower extremity.  
Accordingly, the criteria for a rating in excess of 40 
percent under the provisions of 38 C.F.R. § 4.124a, DC 8520 
are not met.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
The "positive" evidence represented by the lay assertions 
with regard to the degree of disability in the right lower 
extremity are not accompanied by supporting clinical 
evidence; as such, the Board finds this evidence to be of 
minimal probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Thus, as the "negative" evidence 
outweighs the "positive" evidence, ratings for the weakness 
in the right lower extremity in excess of 20 percent from 
September 15, 1993, to September 10, 1999, or in excess of 40 
percent thereafter cannot be assigned.  Gilbert, 1 Vet. App. 
at 49.  Again, while consideration of an "extraschedular" 
evaluation under 38 C.F.R. § 3.321(b)(1) has been considered, 
the Board finds it more appropriate to award additional SMC 
as will be explained below.   

Termination of SMC based on Loss of use of the Left Foot

Effective from March 29, 1977, the veteran was awarded SMC 
under the provisions of 38 U.S.C. 314(k) (now 38 U.S.C.A. 
§ 1114(k)) and 38 C.F.R. § 3.350(a) based on the loss of use 
of one foot.  By rating action in December 1993, the veteran 
was granted entitlement to SMC under the provisions of 
38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) effective from 
September 15, 1993, based on his being so helpless as to be 
in need of the regular aid and attendance from another 
person.  Because this "l" award was in part based on 
disability caused by the veteran's loss of use of the left 
foot, the award of SMC for loss of use of the left foot was 
terminated effective from September 14, 1993.  Payment at the 
"l" rate is higher than at the "k" rate.

While the veteran has found fault with the termination of his 
award of SMC based on the loss of use of the left foot, this 
action by the RO was in accord with the prohibition against 
"pyramiding," or compensating a claimant twice for the same 
symptomatology codified at 38 C.F.R. § 4.14.  See also Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  It is clear that a 
substantial basis for the determination that the veteran was 
so helpless as to require the aid and attendance of another 
person was the disability in the veteran's left foot.  As 
such, to continue the award of SMC for loss of use of the 
left foot would be tantamount to compensating the veteran 
twice for the same disability.  Accordingly, the termination 
of the rating pursuant to 38 U.S.C.A. § 1114(k) based on SMC 
for the loss of use of the left foot was proper.  38 U.S.C.A. 
§§ 1114(k)(l) (West 1991); 38 C.F.R. §§ 3.350(a)(b), 4.14 
(1999). 

Additional SMC

Additional special monthly compensation is available under 
the provisions of 
38 U.S.C.A. § 1114(o) if an individual establishes 
entitlement to two or more rates of special monthly 
compensation (no condition being considered twice) provided 
in 38 U.S.C.A. §§ 1114(l) through (n).  In other words, 
entitlement to this level of special monthly compensation 
would require, in this case, that the veteran is in need of 
regular aid and attendance on two separate bases.  
Entitlement can also be established through paraplegia with 
loss of anal and bladder sphincter control by reason of 
helplessness.  See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 
3.350(e).

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of 
38 C.F.R. § 3.352(b).  The regular or higher level aid and 
attendance allowance is payable whether or not the need for 
regular aid and attendance or a higher level of care was a 
partial basis for entitlement to the maximum rate under 38 
U.S.C.A. § 1114(o) or (p), or was based on an independent 
factual determination.  The amount of the additional 
allowance payable to a veteran in need of regular aid and 
attendance is specified in 38 U.S.C.A. § 1114(r)(1).  

Determination as to need for aid and attendance must be based 
on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to such 
conditions as:  Inability of claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which be reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(b).   

While the level of disability in the left lower extremity is 
clearly more severe than that of the right lower extremity, 
the clinical evidence contained in the report from the 
September 1999 VA neurological examination clearly 
demonstrates a deterioration in this extremity, as reflected 
by the award of increased compensation for weakness in the 
right lower extremity secondary to multiple sclerosis.  
Moreover, there is substantial impairment in the upper 
extremities shown, also suggesting the need for aid and 
attendance.   Finally, the disability associated with the 
veteran's bladder and bowel incontinence also approaches 
"loss of anal and bladder sphincter control."  Therefore, 
as the disability associated with the veteran's multiple 
sclerosis, which the clinical evidence of record indicates is 
a progressive condition, at least approaches "paraplegia 
with loss of anal and bladder sphincter control by reason of 
helplessness," the Board finds that the criteria for 
additional SMC at the "o" rate are met.  38 U.S.C.A. § 
1114(o); 38 C.F.R. §  3.350(e), 4.7.  All reasonable doubt in 
this regard has been construed in favor of the veteran.  
Moreover, as the need for regular aid and attendance has been 
shown, the veteran is also entitled to SMC at the rate 
provided by 38 U.S.C.A. § 1114(r)(1).  

ORDER

Entitlement to a 60 percent rating for urinary incontinence 
secondary to multiple sclerosis for the period from September 
15, 1993, to November 1, 1993, is granted, subject to the 
laws and regulations governing monetary benefits.  

Entitlement to a rating in excess of 60 percent for urinary 
incontinence secondary to multiple sclerosis is denied.  

Entitlement to a 30 percent rating for bowel incontinence 
secondary to multiple sclerosis for the period from September 
15, 1993, to February 10, 1997, is granted, subject to the 
laws and regulations governing monetary benefits..  

Entitlement to a rating in excess of 30 percent for bowel 
incontinence secondary to multiple sclerosis is denied. 

Entitlement to a rating in excess of 80 percent for weakness 
in the left lower extremity secondary to multiple sclerosis 
is denied. 

Entitlement to a rating in excess of 20 percent for weakness 
in the right lower extremity secondary to multiple sclerosis 
for the period from September 15, 1993, to September 10, 
1999, is denied. 

Entitlement to a rating in  excess of 40 percent for weakness 
in the right lower extremity secondary to multiple sclerosis 
for the period beginning September 11, 1999, is denied.   

Entitlement to restoration of an award under 
38 C.F.R. § 1114(k) based on SMC for the loss of use of the 
left foot is denied. 

Entitlement to a higher rate of SMC under 38 U.S.C.A. § 
1114(r)(1) is granted subject to the laws and regulations 
governing monetary benefits.


REMAND

While the decision above resulted in the award of additional 
SMC at the rate of "r1." an even higher level of aid and 
attendance allowance authorized by the provisions of 38 
U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid 
and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(1).  The "r2" award may be assigned to an otherwise 
qualifying veteran who needs "personal health-care services 
provided on a daily basis in [his] home by a person who is 
licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional."  38 U.S.C.A. § 1114(r)(2).  Thus, a 
higher rate of SMC is still possible, so it can not be said 
that the maximum benefit has been awarded.  Furthermore, the 
RO was requested to obtain an opinion from a VA physician as 
to whether the veteran needed these home health care service 
in the July 1999 remand.  This specific opinion was not 
obtained following the remand, and as the Board is required 
to insure compliance with the instructions of it remands, the 
RO will again be requested upon remand to obtain such an 
opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO 
has not specifically adjudicated the issue of entitlement to 
additional SMC under 38 U.S.C.A. § 1114(r)(2), and this 
remand will afford the RO the opportunity to conduct this 
adjudication on an initial basis so as to avoid any potential 
prejudice to the veteran which would result from initial 
adjudication of this issue by the Board.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO is to obtain an opinion from a 
VA physician as to whether service-
connected disability is so severe as to 
require the need for daily skilled 
health-care services or the performance 
of said services by someone acting under 
the supervision of a skilled health-care 
professional.  The claims file should be 
made available to the physician.  

2.  Thereafter, the RO is to determine 
whether the criteria for additional SMC 
under the provisions of 38 U.S.C.A. 
§ 1114(r)(2) are met.  If this benefit is 
not granted, and after application of 
applicable procedures, the case should be 
returned to the Board for further 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with legal requirements, 
and the Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


- 3 -


